NOT DESIGNATED FOR PUBLICATION

                                             No. 123,861

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                             JUAN GILBERT FRANCO-MONSERRATE,
                                         Appellant,

                                                   v.

                                         STATE OF KANSAS,
                                             Appellee.


                                  MEMORANDUM OPINION

       Appeal from Shawnee District Court; DAVID B. DEBENHAM, judge. Opinion filed September 9,
2022. Affirmed.


       Jonathan B. Phelps, of Phelps-Chartered, of Topeka, for appellant.


       Michael R. Serra, assistant solicitor general, and Derek Schmidt, attorney general, for appellee.


Before GREEN, P.J., ISHERWOOD and COBLE, JJ.


       PER CURIAM: Juan G. Franco-Monserrate, an inmate, filed a K.S.A. 60-1507
motion alleging various trial errors and claiming his trial counsel was ineffective on
many grounds. The district court summarily dismissed Franco's motion without granting
an evidentiary hearing. On appeal, Franco concedes most of the district court's decision
was proper but claims the district court erred when it did not grant an evidentiary hearing
on two of his claims. But the claims that Franco challenges on appeal are conclusory and
not supported by the record. As a result, we find the district court did not err when it
summarily denied Franco's K.S.A. 60-1507 motion without an evidentiary hearing.



                                                    1
                          FACTUAL AND PROCEDURAL BACKGROUND

      In 2016, a jury convicted Franco of two counts of aggravated indecent liberties
with a child, in violation of K.S.A. 21-3504(a)(3)(A) (now codified at K.S.A. 2021 Supp.
21-5506[b][3][A]). A panel of this court summarized the facts underlying the
convictions:


               "The State charged Franco with a series of sex crimes against D.F.A. All the
      crimes allegedly occurred between May 2012 and May 2015 when D.F.A. was 11 to 14
      years old. We note that D.F.A. was generally described throughout the case as mentally
      handicapped with an I.Q. of 52, compared to half of the general population who have an
      I.Q. between 90 and 110. Her credibility was an issue.
               "Indeed, in a separate case, the State charged [E.S.], D.F.A.'s grandfather, with
      two counts of rape of D.F.A. and aggravated criminal sodomy of a child under 14. During
      the preliminary hearing in [E.S.'s] case, D.F.A. confirmed she had told her interviewers
      that she wanted her grandfather in jail, but her father out of jail because she loved her
      father and did not want both of them to go to jail for what they did to her. Franco brought
      her statements to the attention of his trial judge.
               "The trial court was unconvinced and found that the testimony from [E.S.'s]
      preliminary hearing provided no reasonable probability that D.F.A. made any false
      accusations against Franco. Instead, the trial court found that the child's testimony
      reflected that she still had deep feelings about her father and wanted him out of jail. But
      this was not the only evidence questioning D.F.A.'s credibility.
               "The jury heard conflicting evidence about D.F.A.'s lying. D.F.A.'s mother, D.A.,
      testified at Franco's preliminary hearing that the child said she lied about the things
      Franco had done to her. D.A. also stated that lying was never a 'big issue' with D.F.A.
      Then, the State's child interviewer testified that D.F.A. had made that comment about
      lying in her interview. But the interviewer placed the comment in the context of the entire
      interview, including the sensory details related to several incidents of sexual contact with
      her father, and the 'drilling' and interrogation-like questions from her family members
      about whether she was lying. The trial court ruled that D.F.A.'s comment to her mother
      about lying about her father was admissible at trial because it could be considered to



                                                     2
      directly contradict the child's testimony and impeach her credibility. Evidence on [E.S.'s]
      case was excluded from Franco's trial.
              "The jury convicted Franco of the two counts of aggravated indecent liberties
      with a child under 14, but found him not guilty on the remaining charges.
              "After Franco's trial, D.F.A. learned from her grandmother, T.A., that her father
      was not coming home. T.A. claimed that the child then told her she could call the jail and
      tell the authorities to let [E.S.] go because he had not done anything to her.
              "After Franco's convictions, [E.S.] entered a no contest plea to a reduced charge
      of attempted indecent liberties with a child between 14 and 16 years, a severity level 6
      person felony. At [E.S.'s] plea hearing, he raised no issues on the State's factual basis for
      the charge, and agreed that if he went to trial, the State would be able to prove the
      allegation. The court accepted [E.S.'s] plea, found him guilty, and he is now serving his
      sentence.
              "Franco then asked for a new trial. He argued the trial court abused its discretion
      in excluding evidence of other sexual misconduct allegations by D.F.A., and there was
      newly discovered evidence from the conversation reported by T.A. with D.F.A. The
      district court received evidence on Franco's motion for a new trial. D.F.A. did not testify
      at the hearing. The court later denied Franco's motion.
              "Franco is now serving two concurrent hard 25 life in prison terms." State v.
      Franco-Monserrate, No. 118,573, 2019 WL 1087142, at *1-2 (Kan. App, 2019)
      (unpublished opinion).


      On appeal to this court, Franco claimed he should have been granted a new trial
based on the alleged recantation of the victim. The panel disagreed and affirmed Franco's
convictions, finding he failed to show the victim's alleged recantation would have
materially affected the outcome of his case. 2019 WL 1087142, at *4. The mandate was
issued on December 18, 2019, after the Kansas Supreme Court denied Franco's petition
for review.


      In October 2020, Franco filed multiple pro se motions, including a motion for new
trial, a motion to appoint counsel, and a motion seeking habeas relief under K.S.A. 60-
1507. Franco made many claims in his various motions, but only two claims asserted in

                                                    3
his K.S.A. 60-1507 motion specifically claiming ineffective assistance of trial counsel are
relevant to this appeal:


       • Franco argued his trial counsel was ineffective because she "failed to ask [the]
           court or agree with [Franco] to call for [an] 'interpreter,'" in violation of K.S.A.
           75-4351(e). Franco alleged that because his primary language is Spanish, his
           statements were not knowingly given and seems to claim this rendered his
           Miranda warnings involuntary. See Miranda v. Arizona, 384 U.S. 436, 86 S.
           Ct. 1602, 16 L. Ed. 2d 694 (1966).
       • Franco briefly argued his trial counsel was ineffective because she did not
           advise him as to any plea offer. Franco solely argued his trial counsel "failed to
           properly advise defendant on any plea deal? [sic]"


       The State responded to Franco's motions but did not explicitly respond to Franco's
ineffective assistance of trial allegations concerning any plea deals or his request for an
interpreter.


       On February 5, 2021, the district court summarily denied Franco's K.S.A. 60-1507
motion. In its memorandum decision, the district court also denied Franco's motion for
new trial because it was untimely. The court's decision did not address Franco's
ineffective assistance of trial counsel claims related to plea deals and an interpreter.
However, the district court found Franco's remaining ineffective assistance of counsel
claims were not persuasive because the claims were conclusory and without evidentiary
support or were issues of trial strategy exclusively within trial counsel's discretion. The
district court denied Franco's remaining claims because the issues were without
evidentiary support, successive as a result of being previously raised on direct appeal, or
could have been raised in Franco's direct appeal.




                                               4
       Franco appeals.


                                               ANALYSIS

       On appeal, Franco argues the district court erred when it denied his K.S.A. 60-
1507 motion without an evidentiary hearing. A district court has three options when
handling a K.S.A. 60-1507 motion:


       "'"(1) The court may determine that the motion, files, and case records conclusively show
       the prisoner is entitled to no relief and deny the motion summarily; (2) the court may
       determine from the motion, files, and records that a potentially substantial issue exists, in
       which case a preliminary hearing may be held. If the court then determines there is no
       substantial issue, the court may deny the motion; or (3) the court may determine from the
       motion, files, records, or preliminary hearing that a substantial issue is presented
       requiring a full hearing."' [Citations omitted.]" State v. Adams, 311 Kan. 569, 577-78, 465
       P.3d 176 (2020).


Standard of review


       The standard of review depends upon which of these options a district court used.
311 Kan. at 578. When the district court summarily denies a K.S.A. 60-1507 motion, as
the district court did here, an appellate court conducts a de novo review to determine
whether the motion, files, and records of the case conclusively establish that the movant
is not entitled to relief. K.S.A. 2021 Supp. 60-1507(b); Supreme Court Rule 183(f) and
(j) (2022 Kan. S. Ct. R. at 243); Beauclair v. State, 308 Kan. 284, 293, 419 P.3d 1180
(2018).


       As the movant, Franco bears the burden of establishing entitlement to an
evidentiary hearing. To meet this burden, Franco's contentions must be more than
conclusory, and Franco must either set forth an evidentiary basis to support those

                                                     5
contentions or the basis must be evident from the record. Thuko v. State, 310 Kan. 74, 80,
444 P.3d 927 (2019). If this showing is made, the court must hold a hearing unless the
motion is a second or successive motion seeking similar relief. Sola-Morales v. State, 300
Kan. 875, 881, 335 P.3d 1162 (2014).


Franco preserves only two claims based largely on ineffective assistance of counsel.


       Notably, however, Franco concedes the district court did not err in summarily
denying most claims he made in his K.S.A. 60-1507 motion. Instead, he argues the
district court erred when it did not order an evidentiary hearing on two of his claims: (1)
the necessity of an interpreter under K.S.A. 75-4351, and (2) the ineffectiveness of trial
counsel for "'fail[ing] to properly advise defendant on any plea deal.'" As previously
noted, neither the State nor the district court addressed these claims below.


       Issues not briefed are deemed waived or abandoned. State v. Davis, 313 Kan. 244,
248, 485 P.3d 174 (2021). As a result, Franco has waived or abandoned any remaining
challenges to the district court's summary denial of his K.S.A. 60-1507 motion. He only
challenges whether his trial counsel was ineffective for failing to secure an interpreter
and ineffective for failing to communicate any plea deals.


       To succeed on a K.S.A. 60-1507 claim of ineffective assistance of counsel,
movant must establish (1) that counsel's performance was deficient under the totality of
circumstances, and (2) that counsel's performance resulted in prejudice. Sola-Morales,
300 Kan. at 882 (relying on Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.
2052, 80 L. Ed. 2d 674 [1984]). "Prejudice" means there was a reasonable probability
that the outcome of the trial or appeal would have been different but for counsel's
deficient performance. Sola-Morales, 300 Kan. at 882.




                                              6
       To establish deficient performance under the first prong, '"the defendant must
show that counsel's representation fell below an objective standard of reasonableness.'"
Khalil-Alsalaami v. State, 313 Kan. 472, 485, 486 P.3d 1216 (2021) (quoting Strickland,
466 U.S. at 688). Judicial scrutiny of counsel's performance in a claim of ineffective
assistance of counsel must be highly deferential and viewed contextually:


       "'Judicial scrutiny of counsel's performance must be highly deferential. It is all too
       tempting for a defendant to second-guess counsel's assistance after conviction or adverse
       sentence, and it is all too easy for a court, examining counsel's defense after it has proved
       unsuccessful, to conclude that a particular act or omission of counsel was unreasonable.
       A fair assessment of attorney performance requires that every effort be made to eliminate
       the distorting effects of hindsight, to reconstruct the circumstances of counsel's
       challenged conduct, and to evaluate the conduct from counsel's perspective at the time.
       Because of the difficulties inherent in making the evaluation, a court must indulge a
       strong presumption that counsel's conduct falls within the wide range of reasonable
       professional assistance; that is, the defendant must overcome the presumption that, under
       the circumstances, the challenged action "might be considered sound trial strategy."
       There are countless ways to provide effective assistance in any given case. Even the best
       criminal defense attorneys would not defend a particular client in the same way.
       [Citations omitted.].'" Khalil-Alsalaami, 313 Kan. at 485-86 (quoting Strickland, 466
       U.S. at 689).


Franco's ineffective assistance of trial counsel claims based on an interpreter are vague
and conclusory.

       In his first unaddressed claim, Franco claims the district court and his trial counsel
erred in failing to appoint an interpreter. He argues the district court "should have made
[a] direct inquiry of him" to find he should have been appointed an interpreter under
K.S.A. 75-4351(b). See K.S.A. 75-4351(b) ("A qualified interpreter shall be appointed in
the following cases for persons whose primary language is one other than English . . . in
any court proceeding involving such person and such proceeding may result in the
confinement of such person or the imposition of a penal sanction against such person.").
                                                     7
And Franco contends his trial counsel was ineffective for informing the district court that
he did not need an interpreter.


       But while Franco claims the district court erred, he makes no argument to support
his theory. Rather, he solely claims his trial counsel was ineffective for failing to secure
an interpreter. And his theory regarding his Miranda warning is unclear at best, merely
stating in a single sentence that "they never do any Miranda Rights" on him. As such,
Franco has abandoned any argument claiming the district court erred under K.S.A. 75-
4351(b). See State v. Gallegos, 313 Kan. 262, 277, 485 P.3d 622 (2021) (finding issues
not adequately briefed are deemed waived or abandoned); see also Russell v. May, 306
Kan. 1058, 1089, 400 P.3d 647 (2017) (finding a point raised incidentally in a brief and
not argued therein is deemed waived or abandoned).


       In Khalil-Alsalaami, the movant filed a K.S.A. 60-1507 motion that claimed,
among other things, that his right to be present at all critical stages of his trial was
violated when his trial counsel proceeded without an interpreter. The district court held
an evidentiary hearing on the movant's claim and ultimately found the movant was
proficient in English and meaningfully participated in his defense without the use of an
interpreter. The district court also found trial counsel's decision to proceed without an
interpreter was "'tactical.'" 313 Kan. at 488. A panel of this court disagreed, but our
Supreme Court ultimately affirmed the district court's conclusion and found substantial
competent evidence supported the district court's conclusion. 313 Kan. at 490-91.


       After finding the district court's factual findings were supported by substantial
competent evidence, the Khalil-Alsalaami court concluded the district court's findings
were not legally erroneous because the movant "meaningfully participated in his own
defense without using an interpreter." 313 Kan. at 493. The Khalil-Alsalaami court
distinguished the case from State v. Calderon, 270 Kan. 241, 13 P.3d 871 (2000),
wherein the Kansas Supreme Court found the district court violated the defendant's due

                                               8
process right to be meaningfully present when the district court instructed the defendant's
interpreter to not interpret for the defendant while counsel made their arguments to the
jury. 270 Kan. at 253.


       The Khalil-Alsalaami court also distinguished the facts of Calderon where there
was "no dispute" the defendant needed an interpreter. 270 Kan. at 246. This fact was
"hotly contested" by the parties in Khalil-Alsalaami, which resulted in the district court's
factual finding that Khalil-Alsalaami was proficient in English and meaningfully
participated in his defense without the use of an interpreter. 313 Kan. at 488.


       Unlike in Khalil-Asalaami, the district court here did not grant an evidentiary
hearing to consider Franco's interpreter claim. But regardless, Franco did not meet his
burden of establishing entitlement to an evidentiary hearing on his interpreter claim
because his claim was conclusory and he neither set forth an evidentiary basis to support
his contention, nor is such basis evident from the record. See Thuko, 310 Kan. at 80.


       In his K.S.A. 60-1507 motion, Franco stated he is from Puerto Rico and that his
"first language is Spanish." Franco goes on to claim that he does not speak or understand
English "so well." Based on his motion, and his argument on appeal, it seems Franco is
arguing his trial counsel was ineffective for informing the district court that Franco did
not need an interpreter. At a preliminary hearing, the following occurred:


               "THE COURT: We don't need an interpreter in this case, do we?
               "THE DEFENDANT: Yes—
               "[DEFENSE COUNSEL]: Okay.
               "Your honor, may I have just a moment, it's not my impression that we need an
       interpreter, but let me discuss that with him briefly. Your Honor, we are fine. We do not
       need an interpreter.
               "THE COURT: Okay."



                                                   9
       Referencing this exchange between his trial counsel and the district court, Franco
argued in his K.S.A. 60-1507 motion that his trial counsel's "impression" that Franco did
not need an interpreter was evidence of his attorney's ineffectiveness. But this seems to
be the full extent of his motion's argument. On appeal, Franco points out that "[t]he
record of writings in this case . . . shows a very loose grasp of written English on the part
of Franco, assuming Franco even wrote the pro se filings reflected therein." He adds that
his first written document—a financial affidavit—was "written 99% in Spanish."


       However, a review of the "99% Spanish" document Franco points to reveals some
writing in Spanish but also includes multiple English phrases. ("god Bless . . . amen")
("Come over soon I haves Court Monday 24 next week. please thank you"). Furthermore,
other documents contained in the record and referenced in Franco's appellate brief are
written entirely in English. And Franco admits in his appellate brief that the district court
"made inquiry of defendant directly" when the district court arraigned him, when he
waived his speedy trial rights, and when he confirmed his statement to law enforcement
was voluntary. He also concedes to testifying in English under direct and cross-
examination at trial. Even so, he claims that "[t]hose hearings are insufficient to render a
clear conclusion of Franco's grasp of English . . . [and] [f]urther evidence is required
under the facts of this case."


       Aside from the verbal "Yes" given by Franco when the district court asked if an
interpreter was needed, Franco has not shown any instances in the record where he
requested an interpreter or indicated he did not understand English. As he concedes,
Franco addressed the district court directly in English multiple times. And even more
telling is that Franco participated in his own defense when he testified in English on both
direct and cross-examination.


       While the record does support Franco's claim that he is from Puerto Rico and
English is not his primary language, this is the extent to which the record supports any

                                             10
part of Franco's claim. And while his verbal "Yes" that he stated in response to the
district court's inquiry for an interpreter supports his argument that he wanted an
interpreter, this brief excerpt of the overall proceedings does not show Franco's trial
counsel's performance was deficient for failing to secure an interpreter. Rather, it shows
Franco wanted an interpreter, but after discussing it with his counsel, counsel concluded
an interpreter was not needed. Franco does not point to any other instance in the record
where he indicated an interpreter was needed, nor does he point to an instance where he
was unclear on the proceedings because he could not understand due to a language
barrier. Franco's ineffective assistance of counsel claim based on his need for an
interpreter, as pled in his K.S.A. 60-1507 motion, is conclusory and is simply not
supported by the record. See Thunko, 310 Kan. at 80.


       But even if we found trial counsel's performance was deficient, Franco makes no
attempt to argue his counsel's deficient performance was prejudicial, or so
"fundamentally unfair" that prejudice is presumed. See Khalil-Alsalaami, 313 Kan. at
497. Typically, to establish prejudice, the defendant must show with reasonable
probability that the deficient performance affected the outcome of the proceedings, based
on the totality of the evidence. A reasonable probability is a probability sufficient to
undermine confidence in the outcome. A court hearing a claim of ineffective assistance of
counsel must consider the totality of the evidence before the judge or jury. Khalil-
Alsalaami, 313 Kan. at 486.


       Franco's motion makes no claims of prejudice, and his argument on appeal seems
to presume that prejudice will be found because "[a] trial held in a language he could not
fully understand, necessarily means he did not receive due process of law." But the
Khalil-Alsalaami court specifically found prejudice will not be presumed for such claims
because K.S.A. 75-4351 does not create a new constitutional protection and not every
violation of K.S.A. 75-4351 results in a fundamentally unfair trial. 313 Kan. at 497-98.
See State v. Engelhardt, 280 Kan. 113, 124, 119 P.3d 1148 (2005) (application of

                                             11
structural error in Calderon "limited . . . to its unique facts"; cases subsequent to
Calderon have recognized error implicating right to be present does not automatically
merit reversal); see also State v. Salary, 309 Kan. 479, 487, 437 P.3d 953 (2019)
(violation of statutory rights subject to harmless error analysis). The Khalil-Alsalaami
court explained:


               "In other words, K.S.A. 75-4351 does not enable us to bypass the second prong
       of the Strickland test. Ordinarily, to establish prejudice under this standard, a defendant
       must show that 'but for counsel's unprofessional errors, the result of the proceeding would
       have been different.' Strickland, 466 U.S. at 694. Yet the 'concept of prejudice is defined
       in different ways depending on the context in which it appears.' Weaver v. Massachusetts,
       582 U.S. —, 137 S. Ct. 1899, 1911, 198 L. Ed. 2d 420 (2017). Strickland cautions that its
       two-prong test should not be applied as 'mechanical rules' that distract from the 'ultimate
       focus' on the 'fundamental fairness of the proceeding.' Strickland, 466 U.S. at 696. This
       leaves open the possibility that a defendant, in some circumstances, can satisfy the
       second prong of Strickland by showing trial counsel's deficient performance in
       connection with K.S.A. 75-4351 rendered proceedings fundamentally unfair, even if it
       did not affect the outcome. Therefore, under the second prong of Strickland, we must
       look to the circumstances of each case to determine whether counsel's deficient
       performance in connection with the interpreter statute rendered the proceedings
       fundamentally unfair or otherwise affected the outcome of the verdict." Khalil-Alsalaami,
       313 Kan. at 496-47.


       While Calderon provided an avenue for presumed prejudice under the second
prong in Strickland, later precedent nevertheless requires courts to "look to the
circumstances of each case" to determine whether counsel's deficient performance
rendered the proceedings fundamentally unfair or affected the outcome of the trial.
Khalil-Asalaami, 313 Kan. at 497. In Calderon, our Supreme Court presumed prejudice
because it was undisputed that the defendant required an interpreter to understand what
was happening at trial, and the nexus between the lack of an interpreter and the
fundamental fairness of the proceeding was apparent. 270 Kan. at 253. But in Khalil-

                                                    12
Asalaami, our Supreme Court refused to presume prejudice because the defendant's
"English proficiency enabled him to proceed to trial and meaningfully participate in his
defense without an interpreter," and "trial counsel's performance, at most, prevented [the
defendant] from exercising his right to an interpreter." 313 Kan. at 497.


       Like the defendant in Khalil-Asalaami, the record shows Franco's English
proficiency enabled him to proceed with trial and participate in his own defense. As such,
we do not presume his trial counsel's decision to not secure an interpreter was
fundamentally unfair. And because Franco does not claim the outcome of his trial was
affected in any meaningful manner, he has not met his burden of showing his trial
counsel was ineffective.


       Again, Franco's claims are conclusory, and Franco did not set forth an evidentiary
basis to support his contentions, nor is the basis evident from the record. Additionally, de
novo review shows the motions, files, and records of this cases conclusively establish
Franco was not entitled to relief on this claim. As such, the district court did not err in
refusing to grant an evidentiary hearing on this claim.


Franco's ineffective assistance of counsel claim based on failing to communicate any
plea deals is vague and conclusory.

       Franco also argues his trial counsel was ineffective for failing to advise him of any
plea offer. Stated in full, Franco argued his trial counsel was ineffective because she
"failed to properly advise defendant on any plea deal." On appeal, Franco's argument is
expanded to contend that a plea offer for an on-grid crime—as opposed to the six, off-
grid crimes he was charged with—"would have resulted in a different outcome for him."
He goes on to argue that "[i]t is well-settled law that defense counsel must communicate
such offers to their client" and the district court could not properly dispose of this claim
without an evidentiary hearing.


                                              13
       Neither Franco's motions, nor his single-paragraph argument on appeal, meet his
burden of establishing entitlement to an evidentiary hearing on this claim because his
claim is entirely conclusory. He does not set forth an evidentiary basis for this claim, and
an evidentiary basis is not evident from the record. See Thuko, 310 Kan. at 80. Franco
simply states his trial counsel failed to communicate any plea deals and this is not
sufficient to establish deficient performance under Strickland's first prong, requiring '"the
defendant must show that counsel's representation fell below an objective standard of
reasonableness.'" Khalil-Alsalaami, 313 Kan. at 485.


       Franco's claim can be denied as conclusory because he simply states his trial
counsel did not communicate any plea deals. But there is nothing in the record that
suggests the State ever offered a plea deal. Similarly, there is nothing in the record that
suggests the State would have offered him a plea deal that would have resulted in an on-
grid sentence, as claimed in his argument on appeal.


       Put simply, Franco's ineffectiveness claim based on alleged plea offers is a bald
assertion that was conclusively made without any evidentiary support. And like with his
other claim on appeal, conclusory contentions are insufficient to establish entitlement to
an evidentiary hearing. As a result, the district court did not err when it summarily denied
Franco's K.S.A. 60-1507 motion.


       Affirmed.




                                             14